UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Fund Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	June 30, 2017 Date of reporting period:	March 31, 2017 Item 1. Schedule of Investments: Putnam International Value Fund The fund's portfolio 3/31/17 (Unaudited) COMMON STOCKS (96.6%) (a) Shares Value Airlines (1.0%) Japan Airlines Co., Ltd. (Japan) 49,500 $1,567,745 Auto components (1.2%) Magna International, Inc. (Canada) 16,700 720,693 Valeo SA (France) 16,622 1,107,030 Automobiles (3.7%) Fiat Chrysler Automobiles NV (Italy) (NON) 124,853 1,365,230 Nissan Motor Co., Ltd. (Japan) 294,600 2,840,682 Yamaha Motor Co., Ltd. (Japan) 54,900 1,322,078 Banks (16.2%) Australia & New Zealand Banking Group, Ltd. (Australia) 150,498 3,658,677 Bank of Ireland (Ireland) (NON) 4,339,308 1,087,856 Danske Bank A/S (Denmark) 44,189 1,504,945 DNB ASA (Norway) 68,115 1,079,692 ING Groep NV GDR (Netherlands) 375,799 5,680,786 Lloyds Banking Group PLC (United Kingdom) 762,155 633,293 Mizuho Financial Group, Inc. (Japan) 708,800 1,298,798 Natixis SA (France) 196,210 1,209,014 Permanent TSB Group Holdings PLC (Ireland) (NON) 171,357 441,288 Skandinaviska Enskilda Banken AB (Sweden) 114,228 1,270,949 Societe Generale SA (France) 60,413 3,064,530 Sumitomo Mitsui Financial Group, Inc. (Japan) 66,000 2,398,006 Swedbank AB Class A (Sweden) 53,888 1,248,475 Building products (0.9%) Compagnie De Saint-Gobain (France) 26,286 1,349,797 Capital markets (1.3%) Credit Suisse Group AG (Switzerland) 59,002 877,682 UBS Group AG (Switzerland) 68,864 1,102,072 Chemicals (2.7%) Akzo Nobel NV (Netherlands) 23,100 1,915,506 LANXESS AG (Germany) 20,778 1,394,018 Yara International ASA (Norway) 20,454 787,554 Communications equipment (1.0%) Nokia OYJ (Finland) 284,248 1,526,489 Construction and engineering (1.9%) Vinci SA (France) 36,696 2,908,643 Construction materials (1.6%) CRH PLC (Ireland) 37,734 1,331,220 LafargeHolcim, Ltd. (Switzerland) 18,271 1,079,861 Diversified financial services (3.3%) Challenger, Ltd. (Australia) 258,563 2,479,153 Eurazeo SA (France) 18,126 1,193,661 ORIX Corp. (Japan) 91,400 1,352,569 Diversified telecommunication services (4.8%) BCE, Inc. (Canada) 28,000 1,239,719 Com Hem Holding AB (Sweden) 87,189 999,293 Nippon Telegraph & Telephone Corp. (Japan) 54,300 2,317,736 Spark New Zealand, Ltd. (New Zealand) 656,047 1,609,611 Telecom Italia SpA RSP (Italy) 1,402,040 1,023,056 Electric utilities (1.1%) SSE PLC (United Kingdom) 91,959 1,700,580 Electronic equipment, instruments, and components (0.9%) Murata Manufacturing Co., Ltd. (Japan) 9,600 1,365,454 Equity real estate investment trusts (REITs) (1.1%) Hibernia REIT PLC (Ireland) 1,172,065 1,556,697 Viva Energy REIT (Australia) 86,434 157,165 Food and staples retail (1.7%) Koninklijke Ahold Delhaize NV (Netherlands) 64,898 1,388,817 Seven & i Holdings Co., Ltd. (Japan) 28,000 1,097,063 Food products (2.0%) Kerry Group PLC Class A (Ireland) 24,817 1,951,191 Orkla ASA (Norway) 124,425 1,114,379 Health-care equipment and supplies (0.8%) Hoya Corp. (Japan) 25,600 1,231,596 Hotels, restaurants, and leisure (0.6%) Dalata Hotel Group PLC (Ireland) (NON) 185,887 886,420 Household durables (0.7%) Panasonic Corp. (Japan) 92,100 1,040,706 Household products (0.7%) Henkel AG & Co. KGaA (Preference) (Germany) 8,075 1,034,590 Industrial conglomerates (2.5%) Siemens AG (Germany) 27,703 3,794,676 Insurance (9.9%) Admiral Group PLC (United Kingdom) 25,572 637,259 AIA Group, Ltd. (Hong Kong) 322,200 2,031,500 Allianz SE (Germany) 7,666 1,420,125 AXA SA (France) 97,581 2,524,931 Chubb, Ltd. 15,486 2,109,968 Insurance Australia Group, Ltd. (Australia) 339,355 1,568,566 Prudential PLC (United Kingdom) 139,848 2,954,135 SCOR SE (France) 46,016 1,739,254 Machinery (0.9%) NSK, Ltd. (Japan) 96,700 1,382,794 Media (1.7%) WPP PLC (United Kingdom) 119,927 2,632,496 Metals and mining (2.1%) Glencore PLC (United Kingdom) (NON) 304,052 1,192,935 Rio Tinto PLC (United Kingdom) 50,215 2,019,238 Multi-utilities (1.7%) RWE AG (Germany) (NON) 60,755 1,006,877 Veolia Environnement SA (France) 86,002 1,611,076 Oil, gas, and consumable fuels (7.0%) EnCana Corp. (Canada) 129,900 1,521,857 Royal Dutch Shell PLC Class A (Amsterdam Exchange) (United Kingdom) 108,643 2,852,887 Royal Dutch Shell PLC Class B (United Kingdom) 61,621 1,686,543 Suncor Energy, Inc. (Canada) 91,612 2,812,737 Total SA (France) 35,265 1,783,785 Personal products (0.5%) Shiseido Co., Ltd. (Japan) 30,000 789,545 Pharmaceuticals (7.3%) AstraZeneca PLC (United Kingdom) 39,477 2,429,759 Bayer AG (Germany) 15,884 1,830,912 Novartis AG (Switzerland) 37,754 2,802,386 Sanofi (France) 44,603 4,026,423 Real estate management and development (0.8%) Mitsui Fudosan Co., Ltd. (Japan) 59,000 1,258,116 Software (0.9%) Nintendo Co., Ltd. (Japan) 5,800 1,345,936 Technology hardware, storage, and peripherals (1.5%) Lenovo Group, Ltd. (China) 1,466,000 965,826 Samsung Electronics Co., Ltd. (South Korea) 711 1,309,720 Tobacco (3.5%) Imperial Brands PLC (United Kingdom) 45,489 2,203,927 Philip Morris International, Inc. 27,900 3,149,910 Trading companies and distributors (3.4%) ITOCHU Corp. (Japan) 90,900 1,290,057 Mitsubishi Corp. (Japan) 111,200 2,402,691 Wolseley PLC (United Kingdom) 22,017 1,384,773 Transportation infrastructure (1.3%) Aena SA (Spain) 6,044 956,200 Sumitomo Warehouse Co., Ltd. (The) (Japan) 167,000 918,027 Wireless telecommunication services (2.4%) KDDI Corp. (Japan) 32,800 860,878 Vodafone Group PLC (United Kingdom) 1,064,926 2,776,567 Total common stocks (cost $133,593,587) U.S. TREASURY OBLIGATIONS (0.1%) (a) Principal amount Value U.S. Treasury Notes 1.625%, 03/31/19 (i) $125,000 $125,885 Total U.S. treasury obligations (cost $125,885) SHORT-TERM INVESTMENTS (3.0%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.87% (AFF) Shares 4,125,627 $4,125,627 State Street Institutional U.S. Government Money Market Fund, Premier Class 0.62% (P) Shares 270,000 270,000 U.S. Treasury Bills 0.735%, 4/20/17 (SEGSF) $110,000 109,962 U.S. Treasury Bills zero% 12/07/17 (i) 120,000 119,220 Total short-term investments (cost $4,624,805) TOTAL INVESTMENTS Total investments (cost $138,344,277) (b) FORWARD CURRENCY CONTRACTS at 3/31/17 (aggregate face value $41,742,794) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 4/19/17 $4,064,747 $3,859,369 $205,378 British Pound Sell 6/21/17 64,269 64,100 (169) Canadian Dollar Sell 4/19/17 2,199,643 2,191,777 (7,866) Euro Sell 6/21/17 727,993 727,838 (155) Hong Kong Dollar Buy 5/17/17 926,786 928,175 (1,389) Barclays Bank PLC Canadian Dollar Sell 4/19/17 751,616 744,152 (7,464) Euro Sell 6/21/17 184,381 182,811 (1,570) Hong Kong Dollar Buy 5/17/17 2,097,022 2,100,336 (3,314) Citibank, N.A. Australian Dollar Buy 4/19/17 397,859 377,485 20,374 British Pound Buy 6/21/17 1,696,959 1,669,326 27,633 Canadian Dollar Buy 4/19/17 460,462 467,435 (6,973) Canadian Dollar Sell 4/19/17 460,462 460,749 287 Danish Krone Sell 6/21/17 141,269 139,572 (1,697) Euro Buy 6/21/17 627,344 635,395 (8,051) Japanese Yen Buy 5/17/17 2,769,106 2,728,724 40,382 Credit Suisse International New Zealand Dollar Sell 4/19/17 247,777 244,262 (3,515) Goldman Sachs International Chinese Yuan Sell 5/17/17 854,336 853,760 (576) Japanese Yen Buy 5/17/17 4,783,790 4,701,893 81,897 JPMorgan Chase Bank N.A. Australian Dollar Buy 4/19/17 1,726,017 1,638,023 87,994 British Pound Buy 6/21/17 1,139,382 1,121,335 18,047 Canadian Dollar Sell 4/19/17 789,149 781,338 (7,811) Euro Buy 6/21/17 282,032 279,621 2,411 Japanese Yen Buy 5/17/17 167,366 164,436 2,930 New Zealand Dollar Sell 4/19/17 1,172,387 1,157,191 (15,196) Norwegian Krone Sell 6/21/17 1,825,827 1,855,334 29,507 Singapore Dollar Buy 5/17/17 1,007,247 1,000,981 6,266 South Korean Won Sell 5/17/17 1,025,983 1,004,097 (21,886) Swedish Krona Buy 6/21/17 1,351,070 1,339,278 11,792 Swiss Franc Buy 6/21/17 1,618,504 1,603,002 15,502 State Street Bank and Trust Co. British Pound Buy 6/21/17 193,182 187,057 6,125 Canadian Dollar Sell 4/19/17 1,266,536 1,253,676 (12,860) Euro Sell 6/21/17 933,253 925,454 (7,799) Israeli Shekel Buy 4/19/17 937,354 878,096 59,258 UBS AG Australian Dollar Sell 4/19/17 2,129,452 2,021,328 (108,124) Canadian Dollar Sell 4/19/17 1,053,377 1,042,683 (10,694) Euro Sell 6/21/17 274,644 272,326 (2,318) WestPac Banking Corp. Canadian Dollar Sell 4/19/17 146,818 140,379 (6,439) Total Key to holding's abbreviations GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from July 1, 2016 through March 31, 2017 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $151,661,863. (b) The aggregate identified cost on a tax basis is $138,754,353, resulting in gross unrealized appreciation and depreciation of $24,338,286 and $11,844,588, respectively, or net unrealized appreciation of $12,493,698. (NON) This security is non-income-producing. (AFF) Affiliated company. For investments in Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with any company which is under common ownership or control were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Cash Collateral Pool, LLC* $964,043 $2,981,198 $3,945,241 $1,178 $— Putnam Short Term Investment Fund** 1,413,513 30,228,303 27,516,189 11,058 4,125,627 Totals * No management fees are charged to Putnam Cash Collateral Pool, LLC. ** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (i) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $135,171 to cover certain derivative contracts. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): Japan 18.6% United Kingdom 16.7 France 14.9 Germany 7.0 United States 6.3 Netherlands 6.0 Australia 5.2 Ireland 4.8 Canada 4.2 Switzerland 3.9 Sweden 2.3 Norway 2.0 Italy 1.6 Hong Kong 1.3 New Zealand 1.1 Finland 1.0 Denmark 1.0 South Korea 0.9 China 0.6 Spain 0.6 Total 100.0% Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund's portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $123,154 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $143,438 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $109,956 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $11,915,335 $— $— Consumer staples 12,729,422 — — Energy 10,657,809 — — Financials 46,567,184 — — Health care 12,321,076 — — Industrials 17,955,403 — — Information technology 6,513,425 — — Materials 9,720,332 — — Real estate 2,971,978 — — Telecommunication services 10,826,860 — — Utilities 4,318,533 — — Total common stocks — — U.S. treasury obligations — 125,885 — Short-term investments 4,395,627 229,182 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $379,917 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts 615,783 235,866 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(AFF)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Goldman Sachs International JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts# 205,378 — 88,676 — 81,897 174,449 65,383 — — 615,783 Total Assets $205,378 $— $88,676 $— $81,897 $174,449 $65,383 $— $— $615,783 Liabilities: Forward currency contracts# 9,579 12,348 16,721 3,515 576 44,893 20,659 121,136 6,439 235,866 Total Liabilities $9,579 $12,348 $16,721 $3,515 $576 $44,893 $20,659 $121,136 $6,439 $235,866 Total Financial and Derivative Net Assets $195,799 $(12,348) $71,955 $(3,515) $81,321 $129,556 $44,724 $(121,136) $(6,439) $379,917 Total collateral received (pledged)##† $195,799 $— $71,955 $— $81,321 $129,556 $— $(109,956) $— Net amount $— $(12,348) $— $(3,515) $— $— $44,724 $(11,180) $(6,439) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 26, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 26, 2017 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: May 26, 2017
